Citation Nr: 1516054	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-06 140	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis, lower thoracic and lumbar spine, for the period from May 20, 2014 to October 25, 2014.

2.  Entitlement to a disability rating in excess of 20 percent for traumatic arthritis, lower thoracic and lumbar spine, for the period beginning October 25, 2014.  

3.  Entitlement to increased disability ratings for neurological manifestations of traumatic arthritis, lower thoracic and lumbar spine, in the lower extremities, currently evaluated as 10 percent disabling in the left and 20 percent in the right.   

4.  Entitlement to service connection for a bilateral knee condition, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right hip condition, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1962 to February 1965 and from October 1981 to March 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In February 2015, the Veteran testified by videoconference from the RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 20, 2010 to October 25, 2014, traumatic arthritis, lower thoracic and lumbar spine, manifested as muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  Beginning October 25, 2014, the Veteran's traumatic arthritis, lower thoracic and lumbar spine, resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.

3.  The Veteran's left lower extremity radiculopathy most nearly approximates moderate incomplete paralysis.

4.  The Veteran's right lower extremity radiculopathy most nearly approximates moderate incomplete paralysis.  

5.  The Veteran's bilateral knee condition is causally related to his service-connected traumatic arthritis in the lower thoracic and lumbar spine.  

6.  Currently diagnosed tinnitus had its onset in service.

7.  The Veteran does not have a current right hip disability.


CONCLUSIONS OF LAW

1.  From May 20, 2010 to October 25, 2014, the criteria for a rating in excess of 20 percent for traumatic arthritis, lower thoracic and lumbar spine, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5235 to 5243 (2014)

2.  The criteria for a rating of 40 percent for traumatic arthritis, lower thoracic and lumbar spine, but no higher, have been met for the period beginning October 25, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2014)

3.  The criteria for a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, 4.124(a), DC 8520 (2014).

4.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, 4.124(a), Diagnostic Code 8520 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for arthritis of the right knee have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for arthritis of the left knee have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in June 2010, February 2011 and March 2011.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in June 2010, September 2011, November 2011, and October 2014.  With regard to the issues decided in the instant document, the Board finds the opinions to be adequate.  They describe the Veteran's disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

II.A.  Traumatic arthritis, lower thoracic and lumbar spine

The Veteran's service-connected lumbar spine disability has been rated by the RO under the provisions of DC 5237 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 
Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a. 
As the Veteran's service-connected lumbar disability also includes intervertebral disc syndrome (IVDS), the Board will also consider DC 5243 for rating that disability. Under DC 5243, a 40 percent disability rating is assigned when there is IVDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months. A 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.
From May 20, 2010 to October 24, 2014

The Veteran filed a claim for an increased disability rating for his service-connected low back condition in May 2010.  

VA subsequently afforded the Veteran an examination in June 2010.  Present symptoms were achy, localized pain to the back with no radiation.  There was no fecal or urinary incontinence.  Aggravating factors were physical activity, sitting, standing, lifting, bending, twisting, and kneeling.  There was a history of flare-ups, and the flare-ups were described as severe.  The frequency of the flare-ups was every two to three weeks, and they would last for "hours."  The Veteran reported having to stop all physical activity when having a flare-up.  The examiner noted no incapacitating episodes due to spine disease. 

Physical examination revealed normal posture, normal head position, and normal gait, as well as symmetry in appearance.  There was spasm and guarding in the right thoracic sacrospinalis.  Bilaterally, there was pain with motion and tenderness.  Range of motion measurements taken with a goniometer revealed forward flexion of 0 to 90 degrees with pain at 80 degrees.  Extension was 0 to 20 degrees with pain at 0 to 30 degrees.  Left lateral flexion was 0 to 30 degrees with pain at 25 degrees.  Left lateral rotation was 0 to 30 degrees with no pain.  Right lateral flexion was 0 to 30 degrees with pain at 25 degrees.  Right lateral rotation was 0 to 30 degrees with no pain.  

June 2010 x-rays of the Veteran's lumbar spine revealed prominent anterior osteophytes seen from the lower thoracic spine and anterior to L1 and L2.  Vertebral body heights were well maintained.  There were decreased intervertebral disc space heights at L4-L5 with increased attenuation, and sclerosis overlying the posterior elements within the lumbar spine.  

In April 2011, the Veteran underwent an MRI study of his lumbar spine.  The test revealed mild spinal stenosis at L2-3 and L3-4.  At L4-5 there was mild to moderate spinal stenosis.  There was also moderate to severe narrowing of the bilateral neural foramina.  In July 2011, Dr. P.S., a private neurologist, opined that given the Veteran's current condition shown in the April 2011 MRI, "where he is not able to walk very far at all or do any activity," his disability was approximately 24 percent.  The neurologist based this rating on the AMA (American Medical Association) Guidelines.  The Board notes that the neurologist based this rating in part on the Veteran's cervical spine disability which is not the subject of this appeal.  

VA afforded the Veteran another examination for his low back in September 2011.  The Veteran reported the same symptoms as his June 2010 examination.  Range of motion measurements revealed forward flexion that ended at 80 degrees and with pain at 75 degrees.  Extension ended at 20 degrees, and pain did not occur until then. The same is true of right lateral flexion and left lateral flexion.  Right and left lateral rotation ended at 25 degrees with no objective evidence of pain.  Repetitive-use testing with three repetitions yielded the same range of motion values as the initial range of motion tests.  

The examiner also explained that the Veteran had functional loss in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and weight-bearing.  Additionally, there was guarding and abnormal gait.   

Subsequently, the Veteran presented at West Bay Orthopaedics Neurosurgery in October 2012 to address his disabilities in the lumbar and cervical spines.  Regarding the lumbar spine, the Veteran complained of significant low back pain dating back to the 1980s, but worsening over the "last couple of years."  He described intermittent radiating leg pain that was usually worse with standing or walking for too long.  A physical examination revealed limited range of motion in the back.  There was lumbar axial and paraspinal tenderness.  He used a cane to walk.  Given his MRI results from September 2012, a lumbar laminectomy was recommended.  He had an ataxic gait and walked slowly with a lumbar brace.  

MRI imaging from December 2012 revealed moderate central and bilateral neural foraminal stenosis at L4-L5 secondary to a combination of broad-based disc bulge, significant facet arthropathy, and ligament flavum redundancy.  There was discogenic edema at that level as well, the right side worse than the left.   

Shortly thereafter and during the same month, the Veteran presented again at West Bay Orthopaedics Neurosurgery in December 2012.  After examining his MRI images from the December 2012 test, Dr. M.G. cautioned the Veteran of the potentially limited benefit of lumbar surgery.  The Veteran indicated that he wished to proceed with surgical intervention for his lower back disability.  

The Veteran underwent surgery for his back on March 6, 2013.  Accordingly, the RO awarded a 100 percent rating from then to July 1, 2013 based on surgery necessitating convalescence.  The Veteran's 20 percent evaluation was continued on July 1, 2013.  

September 2013 notes from West Bay Orthopaedics Neurosurgery show the Veteran presenting with flare-ups of symptoms in his low back.  He was afforded an MRI which revealed significant worsening at the L3-4 level.  There was also some cyst formation in the joint at L4-5.  Another surgery to repair this new segment was discussed, but the Veteran was noncommittal.  

Subsequently, the Veteran underwent another surgery in May 2014, and the RO awarded a 100 percent disability rating from May 13, 2014 to August 1, 2014, due to surgery necessitating convalescence.  The 20 percent evaluation was continued thereafter.  

After a thorough review of records from this time period as well as taking into consideration pain on motion and functional loss, the Veteran's spine disability did not result in 60 degrees or less of forward flexion motion.  Indeed, even with pain, the Veteran's range of motion for forward flexion in June 2010 was 80 degrees.  In September 2011, the Veteran's range of motion with pain for forward flexion was 75 degrees.  The Board acknowledges that the Veteran had "limited" range of motion in his back when visiting West Bay Orthopaedics Neurosurgery in October 2012, but specific values were not provided.  Based on range of motion alone, the Veteran's back disability does not meet the criteria for a 20 percent rating during this time period.  However, in all examinations during this time period, there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. Additionally, his examination in June 2010 showed severe flare-ups and the September 2011 examination noted functional loss manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and weight-bearing.  Given the evidence of functional loss, but the absence of criteria that meet the schedular rating for a 20 percent evaluation, the Veteran's current 20 percent disability rating is appropriate for the period from May 20, 2010 to October 25, 2014.  

The Veteran's symptoms do not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Because the record does not show ankylosis of the spine, favorable or unfavorable, 50 percent and 100 percent ratings are not warranted.  Moreover, as noted, his functional loss symptoms are contemplated in the assigned 20 percent evaluation.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for traumatic arthritis, lower thoracic and lumbar spine, from May 20, 2010 to October 25, 2014. Therefore, the claim for increase must be denied with regard to that time period. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning October 25, 2014

In October 2014, VA afforded the Veteran yet another examination to evaluate his low back.  The Board notes that the Veteran's symptoms were significantly worse at this examination than in previous examinations afforded for the Veteran's lower back.  Presenting, the Veteran reported flare-ups that would occur due to prolonged sitting, standing, walking, bending, lifting, and carrying.  Later in the examination, the examiner opined that it would be mere speculation to determine the degrees of range of motion in the Veteran's spine during flare-ups because he was unable to observe the Veteran during a flare-up.  

Initial range of motion measurements were up to 45 degrees for forward flexion, 5 degrees for extension, 15 degrees for right lateral flexion and 20 degrees for left, and 15 degrees for right lateral rotation and 20 degrees for left.  Objective evidence of painful motion for forward flexion began at 35 degrees, for extension at 0 degrees, for right and left lateral flexion at 15 degrees, and pain began at 10 degrees for right lateral rotation and 15 degrees for left lateral rotation.  

There was additional limitation of range of motion following repetitive-use testing, but the examiner did not provide those values.  Regarding functional loss due to the low back, the Veteran's functional loss manifested as weakened movement, instability, excess fatigability, pain on movement, disturbance of locomotion, and lack of endurance.  There was tenderness in the thoracolumbar spine due to deep palpation.  There was muscle spasm and guarding that resulted in abnormal gait or abnormal spinal contour, necessitating the use of a cane and walker as normal modes of assistance.  

Additionally, the examiner confirmed that the Veteran had IVDS and noted that the Veteran suffered incapacitating episodes that had a total duration of at least four weeks but less than six weeks during the previous 12 months.  

For the period from October 25, 2014, the evidence shows that the Veteran's low back disability was productive of pain and forward flexion to 35 degrees, but not ankylosis.  Therefore, a rating in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  However, the October 25, 2014 examiner confirmed that the Veteran had suffered incapacitating episodes that had a total duration of at least four weeks but less than six weeks during the previous twelve months.  Consequently, under DC 5243, Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran is entitled to a 40 percent disability rating.  The Veteran is not entitled to a 60 percent disability rating under DC 5243 because the evidence does not show that the Veteran suffered from incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Moreover, a higher rating under DC 5237 is not warranted because the record does not show ankylosis of the spine, favorable or unfavorable, 50 percent and 100 percent ratings are not warranted.  The Board concludes that the Veteran an increased disability rating of 40 percent, but no higher, is warranted for traumatic arthritis, lower thoracic and lumbar spine.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding additional compensation for functional loss, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the case here.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

  II.B.  Neurological manifestations of traumatic arthritis, lower thoracic and lumbar spine, lower left and right extremities

Note (1) of the General rating Formula for Diseases and Injuries of the Spine directs the adjudicator to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  

The Veteran's radiculopathy in each of his lower extremities has been evaluated under 38 C.F.R. § 4.124a, DC 8520, governing impairment of the sciatic nerve.  The Board agrees that DC 8520 is the most applicable diagnostic code for the Veteran's symptoms.  In order to warrant a rating in excess of 10 percent, the evidence must show incomplete paralysis that is either "moderate" (20 percent), "mildly severe" (30 percent) or "severe" (60 percent) in nature or, in the alternative, complete paralysis that is characterized by evidence such as the foot dangles and drops, with no active movement possible in the muscles below the knee, and flexion of the knee that is weakened or lost (80 percent).

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a), Note (2014).

Words such as mild, moderate, severe, and pronounced are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).

The Board has also considered the descriptions provided at 58 C.F.R. § 4.123 for neuritis, and 38 C.F.R. § 4.124, for neuralgia.  Ratings for neuritis and neuralgia are applied using the values found at 38 C.F.R. 4.124a.  To assign more than one rating for neurologic symptomatology of the same nerve is prohibited as it amounts to pyramiding.  38 C.F.R. § 4.14 (2014). The Board finds no more appropriate criteria for rating neurologic manifestations of the Veteran's lumbosacral disability than those found at 38 C.F.R. § 4.124a , Diagnostic Code 8520, for the sciatic nerve.

The Veteran's right lower extremity has been evaluated as 20 percent disabling from April 29, 2011.  A 10 percent disability rating was assigned for the left lower extremity with an effective date of September 11, 2014.  

An MRI from April 2011 is the earliest evidence of a neurological disability in the Veteran's lower extremities.  Specifically, an April 29, 2011, MRI image of the Veteran's lumbar spine from the Imaging Institute, revealed significant spinal stenosis of the Veteran's lumbar spine, resulting in difficulty walking.  

In the September 2011 VA examination for the Veteran's low back disability, the examiner found radiculopathy present in the Veteran's right lower extremity.  Particularly, the examiner noted that radiculopathy manifested as severe intermittent pain in the right lower extremity.  There were no findings with regards to pain in the left lower extremity.  There was no paresthesias or numbness bilaterally.  The examiner explained that the implicated nerve was the sciatic nerve and concluded that the Veteran's right side lower extremity radiculopathy was moderate in severity and that there was no radiculopathy in the left lower extremity.

The RO subsequently awarded a 20 percent disability rating for radiculopathy of the Veteran's right lower extremity.  

In September 2014, the Veteran filed a claim for service connection for left lower extremity radiculopathy, to include as secondary to his service-connected lower back disability.  Subsequently, an October 2014 VA examination revealed moderate pain, both intermittent and constant, paresthesias, and numbness bilaterally in the lower extremities due to incomplete paralysis of the sciatic nerve.  These findings were affirmed in the October 25, 2014, VA examination for the Veteran's back.  Based on this evidence, the Board concludes that the Veteran's incomplete paralysis of the left sciatic nerve is more than sensory because the examinations revealed functional limitation caused by paralysis of the left lower extremity.  Therefore, the Board finds that the disability most nearly approximates moderate incomplete paralysis, and a 20 percent rating is appropriate.  A higher rating is not warranted because the evidence does not show moderately severe or worse incomplete paralysis.  Further, the evidence does not show muscle wasting or a level of impairment that would justify a finding of a severe incomplete paralysis.  

Also, the October 25, 2014 examination showed the Veteran's right lower extremity at its worst level of symptoms during the claim and appeal period.  Since this level most nearly approximates moderate incomplete paralysis, a 20 percent rating is appropriate, and a higher rating is not warranted.  

Accordingly, the Board finds a separate rating of 20 percent, but not higher, for left lower extremity radiculopathy is warranted.  A rating in excess of 20 percent for right lower extremity radiculopathy is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

III.A.  Bilateral Knee Condition

The Veteran argues that a bilateral knee condition is proximately due to or the result of his service-connected low back disability.  Specifically, the Veteran asserts that walking with an abnormal gait due to his low back disability caused a bilateral knee issue.  

Radiographic imaging of the Veteran's knees from February 2015 reflected mild to moderate arthritic change, though not severe in the medial greater than lateral compartment.  Thus, the Board finds that the Veteran has met the first element of service connection, present disability.  His right and left knees have mild to moderate arthritis.  

Dr. W.F.B., the physician at West Bay Orthopaedics and Neurosurgery, upon viewing the radiographic images of the Veteran's knees, opined that the left and right knee conditions were "likely coming from his lumbar spinal stenosis."  The context of the medical records from West Bay Orthopaedics and Neurosurgery reveals that the nexus opinion provided by Dr. W.F.B. was intended to mean that the Veteran's adjusted gait due to his low back disability placed added stress on his knees, causing arthritis.  The Board finds that this opinion is the most probative evidence of record with regard to this issue.  See Madden v. Gober, 125 F.3d 1577, 1481 (Fed. Cir. 1997).  
Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left and right knee disabilities, secondary to service-connected traumatic arthritis, lower thoracic and lumbar spines, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.B.  Tinnitus

After a thorough review of the record, the Board finds that the evidence is at least in equipoise on the question of whether tinnitus was directly incurred in service.  During his February 2015 hearing before the Board, the Veteran provided credible testimony that he had experienced recurrent bilateral tinnitus constantly since service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board acknowledges that an examiner in a November 2011 VA examination opined that tinnitus was not related to service as it was as likely as not a symptom associated with current bilateral hearing loss.  However, the Veteran has competently and credibly asserted that he has experienced tinnitus symptomatology since service.  

For these reasons, the Board finds that the evidence both for and against the material question of whether the Veteran has experienced tinnitus since active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset in service.  Therefore, direct service connection for tinnitus is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.C.  Right Hip Condition

Service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

VA afforded the Veteran an examination for his right hip in September 2011.  After examining the Veteran and radiographic images of his right hip, the examiner opined that it was less likely than not that a right hip condition was proximately due to or the result of the Veteran's low back disability.  The examiner found that the Veteran's right hip x-rays were normal and was not able to render a diagnosis of a right hip condition because all the evidence pointed to the fact that there was no disability.  

The Board acknowledges that the Veteran is competent to report his symptoms of right hip pain.  However, an underlying disability related to the right hip has never been identified during the current appeal period.  Pain, without a diagnosed or identifiable underlying condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Board recognizes that by filing a claim for service connection for his right hip, the Veteran has implicitly claimed that he has a right hip disability.  The Board notes that the Veteran's testimony that asserts he has a right hip disability is lay evidence.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnosis or nexus and whether such diagnosis or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

As mentioned above, the Veteran is competent to testify that there is pain in his right hip.  However, he is not competent to common on an underlying pathology for his right hip.  Such a determination is medically complex and requires medical expertise, clinical testing, and training.  Therefore, there is no competent medical evidence of record, VA or private, of an underlying right hip disability diagnosis.  

In short, the Board finds the September 2011 VA examination to be the most probative evidence as to whether the Veteran has a right hip disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Regarding the VA examination, the examiner gathered a detailed history from the Veteran, reviewed the claims file, provided diagnostic tests, and based his findings on the results of these tests.  He also provided a detailed rationale for each opinion rendered. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Therefore, in light of the absence of any competent evidence of a current chronic right hip disability, this claim must be denied.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 20 percent for traumatic arthritis, lower thoracic and lumbar spine, for the period from May 20, 2010, to October 25, 2014, is denied.

Entitlement to a rating of 40 percent, but not higher, for traumatic arthritis, lower thoracic and lumbar spine, for the period from October 25, 2014, is granted.

Entitlement to an increased rating of 20 percent, but not greater, for neurological manifestations of traumatic arthritis, lower thoracic and lumbar spine, in the lower left extremity is granted.

Entitlement to a disability rating in excess of 20 percent for neurological manifestations of traumatic arthritis, lower thoracic and lumbar spine, in the lower right extremity is denied.  

Service connection for a right knee disability is granted.  

Service connection for a left knee disability is granted.  

Service connection for tinnitus is granted.  

Service connection for a right hip condition is denied.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

With regard to the Veteran's claim for service connection for bilateral hearing loss, VA afforded the Veteran an examination for this condition in November 2011.  After review of the Veteran's record, the examiner concluded that the Veteran's hearing loss was not caused by service because audiology reports from June 1973 indicated that the Veteran's hearing loss began while in civilian status.  In explaining his conclusion, the examiner solely cited to the Veteran's audiology records.  

This opinion is inadequate because the rationale is too limited.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (finding that because medical evidence could demonstrate a relationship between a Veteran's hearing loss and in-service exposure to loud noise, the Board erred in treating lack of hearing loss in service as dispositive evidence against a claim).  The examiner's rationale only explains that the service treatment records do not show a hearing loss disability during service; i.e., that the claimed disabilities were not documented during service.  It does not explain his conclusion that the hearing loss were not caused by or the result of service; i.e., whether noise exposure during service resulted in hearing loss and tinnitus that was not documented during service or that manifested after service. Once VA provides a medical examination or obtains a medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). On remand, VA must provide an adequate examination and opinion as to whether there is a nexus between the Veteran's current hearing loss and his active service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiology examination. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed. 

The examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was caused by any event, injury or disease during his active service.  

A complete rationale must be provided for any conclusions reached.  A rationale that depends entirely on the whether the hearing loss is shown by treatment records created at the time of active service is not adequate with regard to whether an event, injury, or disease caused hearing loss, as the examiner should also consider whether noise exposure from the Veteran's in service occupational duties caused these conditions post-service.  The examiner should also consider the credible testimony of the Veteran with regard to the cause of his hearing loss.    

2.  Then, readjudicate the claim on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


